Van Dusen, J.,
The first exception relates to the allowance by the Auditing Judge of a credit to the accountant for the difference between the balance for distribution shown by her account, $33,907.46, and the sum of $11,890.30 actually realized from the assets which composed this balance. The administratrix, after filing an inventory and conducting the business for some time, gave way to an administrator d. b. n. without completing her administration. In the present account the administratrix is charged with the inventory and the account winds up with a balance composed of unconverted items still carried at inventory values, as they must be. She is, however, chargeable only with real values when ascertained by proper sale. The administrator d. b. n. sold these assets and all parties have stipulated that the price he received represents their fair cash value at the time they were liquidated. The exceptant failed to show that these assets could have been disposed of to greater advantage at any other time; the whole testimony shows that the delay in winding up the business and the disposal of the assets was to the advantage of the estate. Credit was, therefore, allowed to the administratrix for the loss thus sustained; and the first exception is dismissed.
Exceptions two and three relate to the following action of the Auditing Judge: The real estate account had advanced to the administratrix $8275.35 and should be repaid. But the administratrix claimed credit in her own account for $3500 due her as compensation for selling and managing real estate, which amount she had turned over to the attorney who did the work. *460This sum the real estate account owed to the administratrix, as it was an item properly chargeable to real estate. The Auditing Judge set off the one item against the other and awarded to real estate $4775.35. The result is correct; and the second and third exceptions are dismissed.
Exceptions four, five and six relate to the refusal of the Auditing Judge to determine the liability of the next of kin for transfer inheritance tax, stating that it could be adjusted upon the filing of the account of the administrator d. b. n.; to the refusal of a surcharge for interest and penalty on transfer inheritance tax (which has not yet been assessed); and to the refusal of a surcharge against the administratrix of the costs and fees of the administrator d. b. n. when calculated and allowed. The account shows a balance chiefly of unconverted assets, which were all turned over to the administrator d. b. n. This was a proper distribution, and no awards to distributees or claimants, including the Commonwealth, could be made, as there was nothing to distribute. It would be premature to express any opinion as to the liability of the administratrix for interest and penalty on inheritance tax until such penalty and interest, if any, has been assessed by the Register. The question is one for the Register’s determination in the first instance; an expression of opinion as to ultimate liability might seem an attempt to anticipate his judgment. The amount of the expenses of the administration d. b. n. is not determined and the court can make no specific award with respect thereto. The practice of the court is to make surcharges of specific sums on which orders to pay, attachments and other process may issue; and the court, generally speaking, should not indulge in general declarations of liability. These observations apply also to liability for penalty and interest on inheritance tax.
The confirmation of the account of the administratrix should now be made, however, without prejudice to the right of the distributees to demand a surcharge as to penalty and interest on tax, if any, premium on administratrix’s bond and expenses of the administration d. b. n. when they are liquidated. These questions can be determined on the adjudication of the account of the administrator d. b. n., and as the former administratrix is a distributee, such surcharges, if any, can be deducted from her distributive share, and if that is not sufficient, her surety will be liable therefor. To this extent the fifth and sixth exceptions are sustained and the adjudication modified accordingly.